DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is a first office action in response to an application for letters patent filed on 13 July 2020. Claims 2-19 are presented for examination. Claim 1 has been canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2020 was filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: claims 2 and 11 recite multiple steps such as receiving, 
Claims 3-10 and 12-19 are also rejected under the same rationale,

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10735368, claims 1-18 of U.S. Patent No. 10715476, claims 1-16 of U.S. Patent No. 10469434, claims 1-16 of U.S. Patent No. 10469433, claims 1-18 of U.S. Patent No. 10044665, claims 1-19 of U.S. Patent No. 9699133 . Although the claims at issue are not identical, they are not patentably distinct from each other because there is only a slight variation or addition in each particular patent in comparison to the application. For instance, patent “368” and “433”contain “directly contacting user, message forwarding preference, and evaluating message forwarding preference”; patent “476” contains “particular alias event address, particular user forwarding preference”; patent “665” contains “particular account, particular entity, particular user, email management server, and directly contacting particular user”; and patent number “133” contains “sending alert to particular user, enabling particular user, email message received, and respective … is not the entity”. Therefore, it would be obvious to eliminate the limitations of the narrower claims, since it has been held that omission of an element and its function and a combination where the remaining elements perform the same functions as before involves only routine skill in the art. See in re Karlson, 136 USPQ 184.




Exemplary claim 1 of patent number 10469434:
1. An alias management server system, comprising: at least one hardware processor; memory storing program code, the program code being executable by the at least one hardware processor, the program code comprising: an alias generation engine operative to: receive from a first client device a first request for a first alias telephone number for a first user to provide to a first entity of a plurality of different entities, the plurality of different entities configured to provide a plurality of different services using a plurality of servers remote from the alias management server system; generate the first alias telephone number for the first user, the first alias telephone number being associated with the alias management server system, the first alias telephone number being dedicated to the first user; receive from the first client device a second request for a second alias telephone number for the first user to provide to a second entity of the plurality of different entities; generate the second alias telephone number for the first user, the second alias telephone number being associated with the alias management server system, the second telephone number being dedicated to the first user and being different than the first alias telephone number; receive from a second client device a third request for a third alias telephone number for a second user to provide to a third entity of the plurality of different entities; and generate the third alias telephone number for the second user, the third alias telephone number being associated with the alias management server system, the third alias telephone number being dedicated to the second user; a data store, coupled to the alias generation engine, operative to: store the first alias telephone number in association with the 

Exemplary claim 1 of patent number 10469433:
1. An email management server system, comprising: at least one hardware processor; memory storing program code, the program code being executable by the at least one hardware processor, the program code comprising: an alias generation engine operative to: receive from a first client device a first request for a first alias email address for a first user to provide to a 


Exemplary claim 1 of patent number 10735368:
1. An email management server system, comprising: at least one hardware processor; memory storing program code, the program code being executable by the at least one hardware processor, the program code comprising: an alias generation engine operative to: receive from a first client device a first request for a first alias email address for a first user to provide to a first entity of a plurality of different entities, the plurality of different entities configured to provide a plurality of different services using a plurality of servers remote from the email management server system; generate the first alias email address for the first user, the first alias email address having a domain associated with the email management server system, the first alias email address being dedicated to the first user; receive from the first client device a second request for a second alias email address for the first user to provide to a second entity of the plurality of different 

Exemplary claim 1 of patent number 10715476:
1. An email management server system for supporting multiple users of multiple client devices, the email management server system being remote from the multiple client devices, the email management server system comprising: an alias data store operative to store a key email address for each of a plurality of different users, the alias data store further operative to store one or more alias email addresses in association with each of the key email addresses, the alias data store further operative to store user forwarding preferences for each of the plurality of different users, the alias data store further operative to store a particular key email address associated with a particular user, to store a particular alias email address in association with the particular key email address, and to store particular user forwarding preferences for the particular user, the particular alias email address being provided to a particular entity; an alias generation engine, coupled to the alias data store, operative to: generate each alias email address of the one or more alias email addresses, including the particular alias email address associated with the particular user, each alias email address having a domain associated with the email management server system; and store in the alias data store the particular alias email address in association with the particular key email address; and an alias agent engine, coupled to the alias data store, operative to: receive an email message from a third party, the email message having a message source associated with the third party and having a first message destination that includes the particular alias email address; retrieve the particular user forwarding preferences; determine whether the particular user forwarding 

Exemplary claim 1 of patent number 10044665:
1. An email management server system, comprising: at least one hardware processor; memory storing program code, the program code being executable by the at least one hardware processor, the program code comprising: an alias generation engine operative to: receive a request for a new alias email address to associate with a particular account for a particular user, the particular account being provided by a particular entity of a plurality of different entities, the plurality of different entities configured to provide a plurality of different accounts using a plurality of account servers remote from the email management server system, and generate the new alias email address for the particular account provided by the particular entity, the new alias email address being new and dedicated to the particular entity, the new alias email address having a domain associated with the email management server system; an alias data store, coupled to the alias generation engine, operative to: store the new alias email address in association with the particular account and with the particular user, store a respective identifier of the particular entity in association with the new alias email address, and store a key email address in association with the particular user, the key email address being a valid email address for directly contacting the particular user; and an alias agent engine, coupled to the alias data store, operative to: receive an email message from a third party 


Exemplary claim 1 of patent number 9699133:
1. A cloud-based email management server system for supporting multiple users of multiple client devices, the cloud-based email management server system being remote from the multiple client devices, the cloud-based email management server system comprising: an aliased information provisioning engine operative to modify information in a plurality of different accounts provided by a plurality of different entities, the plurality of different entities providing the plurality of different accounts using a plurality of account servers remote from the cloud-based email management server system; an alias data store operative to store a key email address of a particular user in association with a plurality of alias email addresses, each of the plurality of alias email addresses being dedicated to a respective entity of a subset of entities associated with the particular user, the subset of entities being a subset of the plurality of different entities, the alias data store further operative to store a respective identifier of the respective entity for which each of the plurality of alias email addresses is dedicated in association with the respective alias email address; an alias generation engine, coupled to the alias data store, operative to: generate 





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B. Burgess can be reached on 5712723949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ B JEAN/Primary Examiner, Art Unit 2454